Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 09/30/2021.

Claim Status
Claims 1-3, 6-13, and 16-18 have been amended. Claims 4 and 5 have been canceled. Claims 1-3 and 6-19 remain pending and are ready for examination.
 
Response to Arguments
Applicant’s arguments filed on 09/30/2021 have been carefully and fully considered and are persuasive with respect to the claims as amended. As noted supra the case is in condition for allowance. 

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Kikumoto (US20180200943A1) discloses [0066 ] The image forming apparatus 12 is an apparatus for forming an image on a recording medium by electrophotography , for example . In this case , the linage forming apparatus 12 includes a photoreceptor drum , a charging device , an exposing device , a developing device , a transfer device , a fusing device , etc . The charging device charges the photoreceptor drum . The exposing device exposes the charged surface of the 
Tokuchi (US20190182392A1) discloses Fig. 5B, S516 output destination?, [0101] In step S516 , the output destination is determined. When the three - dimensional printer 140 is selected, the process proceeds to step S518. When the two - dimensional printer 135 is selected, the process proceeds to step S522.

Allowable Subject Matter
Claims 1 and 18 are allowable set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1, and 18 require: “An information processing apparatus that is connected with a plurality of printing apparatuses via a network, the printing apparatuses including an electrophotographic printer and an inkjet printer, the information processing apparatus comprising: a memory storing a database containing evaluation information for selecting one of the printing apparatuses; and a processor, wherein the processor is configured to receive a print job for forming a two-dimensional image, print job for forming a three-dimensional modeled object and a user instruction giving priority to quality or cost in the print job for forming the three- dimensional modeled object, in response to receiving the print job for forming the three-”.  Kikumoto (US20180200943A1) teaches [0066 ] The image forming apparatus 12 is an apparatus for forming an image on a recording medium by electrophotography , for example . In this case , the linage forming apparatus 12 includes a photoreceptor drum , a charging device , an exposing device , a developing device , a transfer device , a fusing device , etc . The charging device charges the photoreceptor drum . The exposing device exposes the charged surface of the photoreceptor drum to light that reflects an image to be formed . The developing device develops an electrostatic latent image formed on the photo receptor drum with toner . The transfer device transfers a toner image formed on the photoreceptor drum by exposure to a recording medium . The fusing device fuses the toner image transferred to the recording medium . The image forming apparatus 12 may be an inkjet recording apparatus , in which case the image forming apparatus 12 includes an inkjet recording head for ejecting ink droplets toward a recording medium according to an image to be formed and other components. Tokuchi (US20190182392A1) teaches Fig. 5B, S516 output destination?, [0101] In step S516 , the output destination is determined. When the three - dimensional printer 140 is selected, the process proceeds to step S518. When the two - dimensional printer 135 is selected, the process proceeds to step S522.  However these references do not teach set duplex printing and increase in toner as the printing condition in combination with the other limitations. It would .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO DEL MAR PEREZ-VELEZ can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


              /DARRIN D DUNN/              Primary Patent Examiner, Art Unit 2117